UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-52202 ANASAZI CAPITAL CORP. (Exact name of registrant as specified in its charter) Florida 20-5223382 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 513 Vintage Way Brandon, Florida 33511 (Address of principal executive offices) (Zip Code) (813) 765-1966 (Issuer’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso Noþ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yesþ Noo State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding at November 16, 2009 Common Stock, no par value per share 5,000,000 shares -1- ANASAZI CAPITAL CORP. TABLE OF CONTENTS PAGE Part I Financial Information 3 Item1. Financial Statements 3 Balance Sheets 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item3. Quantitative and Qualitative Disclosures About Market Risk 14 Item4. Controls and Procedures 14 Part II Other Information 16 Item6. Exhibits 16 Signatures 17 Exhibit 31.1 Exhibit 32.1 -2- PART I FINANCIAL INFORMATION Item 1.Financial Statements ANASAZI CAPITAL CORP. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEET September 30, 2009 December 31, 2008 (Unaudited) (Audited) ASSETS CURRENT ASSETS: Cash & equivalents $ - $ 470 OTHER ASSETS: License, net 1,252,903 - Total Assets $ 1,252,903 $ 470 LIABILITIES AND SHAREHOLDERS' DEFICIENCY CURRENT LIABILITIES: Accounts payable & accrued expenses $ 3,100 $ 14,858 Loan from shareholder - 470 License payable 1,256,575 - Total Liabilities 1,259,675 15,328 SHAREHOLDERS' DEFICIENCY Common stock (no par value, 100,000,000 shares authorized; 5,000,000 issued and outstanding) - - Additional paid in capital 42,164 26,307 Deficit accumulated during the development stage (48,936 ) (41,165 ) $ (6,772 ) $ (14,858 ) Total Liabilities and Shareholders' Deficiency $ 1,252,903 $ 470 -3- ANASAZI CAPITAL CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (Unaudited) Cumulative from July 17, 2006 (Inception) through Septemer 30, 2009 For the three months ended September 30, 2009 For the three months ended September 30, 2008 For the nine months ended September 30, 2009 For the nine months ended September 30, 2008 Revenue: $ - $ - $ - $ - $ - Expenses: Amoritzation 3,672 - 3,672 - - General and Administrative 3,600 1,007 4,100 21,958 48,936 Net (loss) $ 7,272 $ 1,007 $ 7,772 $ 21,958 $ 48,936 Basic and diluted net loss per share $ - $ - $ - $ - $ - Weighted average number of shares used in calculating basic and diluted net loss per share 5,000,000 5,000,000 5,000,000 5,000,000 -4- ANASAZI CAPITAL CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (Unaudited) Cumulative from July 17, 2006 (Inception) through September 30, 2009 For the nine months ended September 30, 2009 For the nine months ended September 30, 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (7,772 ) $ (21,958 ) $ (48,936 ) Repayment of loan from shareholder (470 ) - (14,973 ) Increase in amortization 3,672 - 3,672 Increase (decrease) in accounts payable (11,758 ) 20,952 3,100 Net cash used in operating activities (16,328 ) (1,006 ) (57,137 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from shareholder loans 470 1,500 14,973 Proceeds from issuance of common stock 15,858 - 42,164 Net cash provided by financing activities 16,328 1,500 57,137 NET INCREASE IN CASH & CASH EQUIVALENTS - 494 - CASH & CASH EQUIVALENTS, BEGINNING BALANCE - - - CASH & CASH EQUIVALENTS, ENDING BALANCE $ - $ 494 $ - SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION NONCASH INVESTING AND FINANCING TRANSACTIONS Taxes paid $ - $ - $ - Interest paid $ - $ - $ - NONCASH TRANSACTIONS AFFECTING OPERATING, INVESTING AND FINANCING ACTIVITIES: Issuance of license $ 1,256,575 -5- ANASAZI CAPITAL CORP. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2009 Note 1 – Basis of Presentation The accompanying unaudited interim financial statements have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission for the presentation of interim financial information, but do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements.The audited financial statements for the years ended December 31, 2007 and December 31, 2008 and the period June 17, 2006 (Inception) through December 31, 2008 were filed on September 2, 2009 with the Securities and Exchange Commission and are hereby referenced.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three and nine month periods ended September 30, 2009 and for the period ended June 17, 2006 (Inception) through September 30, 2009 are not necessarily indicative of the results that may be expected for the year ended December 31, 2009. Note 2 - Accounting Policies and Operations Organization Anasazi Capital Corp. (the “Company”), a development stage company, was incorporated in Florida on June 17, 2006.On September 14, 2009, the Company entered into an Exclusive License Agreement (the “License Agreement”) with Global Technologies Group, Inc., the licensor, which granted an exclusive license to the Company for brownfields and redevelopment properties located in Mexico, which utilize the patented Molecular Bonding System technology, for $1,250,000 and annual royalty payments in the amount of $150,000 thereafter for a period of 15 years.Molecular Bonding System technology is a patented soil remediation technology to convert contaminated soil into an insoluble, stable, non-hazardous metal sulfide, together with any improvement, enhancement or expansion of such long term heavy metal soil remediation process. At November 16, 2009, the Company had not yet commenced any formal business operations and all activity to date has related to the Company formation, capital stock issuance, the License Agreement and professional fees with regard to filings with the Securities and Exchange Commission. The Company’s fiscal year ends on December 31st. Cash and Cash Equivalents The Company considers all highly liquid debt instruments with original maturities of three months or less to be cash equivalents. Earnings Per Share The Company computes earnings per share in accordance with the Accounting Standards Codification (“ASC”) 260 “Earnings Per Share” which was previously Statement of Accounting Standards No. 128, “Earnings per Share”(“SFAS No. 128”).Under the provisions of SFAS No. 128, basic earnings per share is computed by dividing the net income (loss) for the period by the weighted average number of common shares outstanding during the period. Diluted earnings per share is computed by dividing the net income (loss) for the period by the weighted average number of common and potentially dilutive common shares outstanding during the period.There were no potentially dilutive common shares outstanding during the period. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect certain reported amounts and disclosures.
